Citation Nr: 1518280	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  05-32 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, claimed as a result of herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy claimed as secondary to service-connected disease or injury or as a result of herbicide exposure.

3. Entitlement to service connection for rheumatoid arthritis.  

4. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5. Entitlement to a special home adaptation grant.

6. Entitlement to specially adapted housing.



WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 until March 1971.  

This appeal initially came before the Board of Veterans' Appeals (Board) from multiple rating decisions of the RO. The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in March 2008. A transcript of the hearing is of record.

These matters were previously denied by the Board in August 2008. The Veteran appealed to the Veterans Claims Court.  In October 2009, the Court Clerk granted a Joint Motion for Partial Remand (Joint Motion), vacating that portion of the Board's decision that denied the application to reopen claims seeking service connection for diabetes mellitus, peripheral neuropathy, and rheumatoid arthritis, and remanded those matters back to the Board for development consistent with the Joint Motion.

In October 2010, the Board determined that new and material evidence had been received to reopen the claims and remanded the claims on the merits for additional development of the record. The development having been completed, the case is returned to the Board for further appellate consideration.

As a procedural matter, the Veteran was previously represented by Andrew L. Wener, Attorney. In December 2014, he submitted correspondence revoking Mr. Wener's power of attorney. Subsequently, he requested Mr. Wener be reinstated as his power of attorney. However, in March 2015, VA notified him that he needed to complete an updated VA Form 21-22a (Appointment of an Individual as Claimant's Representative) to reappoint Mr. Wener as his power of attorney. To date, he has not submitted an updated VA Form 21-22a. Accordingly, for purposes of this appeal, he is unrepresented.

While the case was on appeal, additional issues of entitlement to a rating in excess of 50 percent for PTSD, entitlement to special home adaptation grant and entitlement to specially adapted housing were raised and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to certain herbicide agents.

2. Diabetes mellitus was not manifest in service or within one year of separation, and has been attributed to drug use for a nonservice-connected disorder. 

3. Peripheral neuropathy was not manifest in service or as a result of service-connected disease or injury and is not attributable to service. 

4. Rheumatoid arthritis did not manifest during service or within one year of separation. Rheumatoid arthritis is not attributable to service.


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred there in, nor is it due to the presumed exposure to herbicides. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2. Peripheral neuropathy was not incurred in or aggravated by active service and is not due to the presumed exposure to herbicides, nor is it proximately due to or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3. Rheumatoid arthritis was not incurred in or aggravated by active service and may not be presumed to have been incurred there in. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus and arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). As noted, diabetes mellitus and arthritis are chronic diseases. 38 U.S.C.A. § 1101. The Veteran has been diagnosed with diabetes mellitus and rheumatoid arthritis. 

Additionally, veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

In May 2008, the Federal Circuit held that the interpretation by VA of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service was a permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2011). 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).  Thus, the regulation, which took effect on October 10, 2006, is applicable. However, as the Board will find that there is no service-connected disease or injury related to his claimed peripheral neuropathy, the new regulation does not affect the result in this case.
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Diabetes Mellitus

The Veteran contends that he developed diabetes mellitus due to exposure to Agent Orange during his service in Vietnam. His service treatment records are unremarkable for complaints referable to diabetes mellitus. His January 1971 separation examination reflects that clinical evaluation of the endocrine system was normal.

A February 1994 treatment record reflects an assessment of diet-controlled diabetes. In an August 2001 VA examination, the examiner commented that the basis for a diagnosis of diabetes mellitus was not clear, noting conflicting information in the record regarding diagnosis. The examiner explained that laboratory results on examination and throughout the record showed blood sugar and A1C findings were normal. The Veteran was not on oral hypoglycemic agents or insulin and his glucose tolerance test was normal. 

The examiner noted that the Veteran reported that he was diagnosed with diabetes mellitus in 1994 but observed that blood glucose levels checked several times that year were normal. The examiner indicated a Social Security Administration (SSA) treatment record urging the Veteran to seek medical care for his diabetes but also found the basis for this unsubstantiated. The examiner concluded that based on available evidence, a diagnosis of diabetes mellitus was not established. The examiner noted that the glucose tolerance test was performed while the Veteran was watching his diet. A September 2001 addendum reflects that glucose tolerance test performed in August 2001 was normal. The examiner reiterated that the Veteran did not appear to have diabetes.

A January 2010 Aid and Attendance examination documented the Veteran's report that diabetes was first detected in 2001 after routine blood work was performed. He stated that his diabetes was controlled by diet. He indicated that he had renal, neuropathic, anemic and visual complications. On physical examination, the examiner concluded that the Veteran had diabetes. The examiner described the diabetes as prednisone-induced diabetes mellitus - type II. The examiner explained that the Veteran was taking prednisone as early as 1998 and diabetes was diagnosed in 2001. The examiner opined that diabetes mellitus was more likely as not related to prednisone use (prescribed for a respiratory disorder) versus Agent Orange exposure. The examiner acknowledged the Veteran's Vietnam service with Agent Orange exposure and stated that Agent Orange should not be used as criteria for establishing diabetes diagnosis but it should be considered in the acceleration of the disease process.

In a March 2012 VA opinion, the examiner reiterated that acceleration of the Veteran's diabetes was at least as likely as not related to exposure to Agent Orange. The examiner explained that there appeared to be some relationship between Agent Orange exposure and increased insulin resistance, the precursor to type 2 diabetes. The examiner opined that the Veteran's insulin resistance began after Agent Orange exposure occurred and concluded that insulin resistance at least as likely as not resulted in the accelerated development of diabetes.

The July 2012 VA examination report reflected a diagnosis of prednisone-induced, diet-controlled diabetes. The examiner explained that the Veteran did not have A1C's that met criteria for diabetes until he started a consistent dose of 10mg of prednisone per day. The examiner observed that because of the Veteran's rheumatologic complaints, he had been unable to decrease his daily 10mg dose of prednisone since 2005. The examiner noted that the Veteran had one A1C finding of 6.5 in September 2005. 

The examiner documented that the Veteran tried to decrease his dose to 9mg but could not do it without rheumatologic complaints and had to increase his dosage back to 10 mg. The examiner concluded that it was more likely than not that the Veteran would not meet the criteria for diabetes (i.e., his A1C and blood sugar laboratory findings would not meet criteria for diabetes) if he were not taking 10 mg of prednisone per day. To that end, the examiner noted that the Veteran had never been prescribed diabetes medication and he barely meets the laboratory criteria for diabetes.

The examiner further reported that Agent Orange had not been shown to cause or aggravate steroid-induced diabetes beyond its normal progression. The examiner explained that the Veteran's prednisone-induced diabetes had not progressed since he met the criteria for diabetes. In this regard his dose of prednisone (10mg) had remained the same and his A1C had remained the same. The examiner concluded that like most steroid-induced diabetes, if the Veteran were to stop taking prednisone, he would not even meet the criteria for diabetes.

In this case, the Board finds that Veteran's diabetes mellitus is not related to his service. While he is presumed to have been exposed to Agent Orange in service, the Board must consider whether the presumption that his diabetes mellitus is related to this exposure is rebutted by the evidence of record. Evidence that may be considered in rebuttal of service incurrence will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease. 38 C.F.R. § 3.307(d)(1).

In this case the presumption of service connection for diabetes has been rebutted. The evidence of record shows that the Veteran was prescribed prednisone for a nonservice-connected disorder prior to developing diabetes mellitus and the medical evidence shows that diabetes mellitus was caused by the prednisone use. Multiple medical records characterize his diabetes as prednisone-induced diabetes and conclude that he developed diabetes mellitus due to his prednisone use and not as a result of Agent Orange exposure. 

As noted above, in the January 2010 Aid and Attendance examination report, the examiner described the diabetes as prednisone-induced diabetes mellitus - type II. The examiner explained that the Veteran was taking prednisone as early as 1998; his diabetes was diagnosed in 2001. The examiner opined that diabetes mellitus was more likely as not related to prednisone use (reported prescribed for a respiratory disorder) versus Agent Orange exposure. 

At the July 2012 VA examination, the examiner explained that the Veteran did not have A1C's that met criteria for diabetes until he started a consistent dose of 10mg of prednisone per day. The examiner observed that because of the Veteran's rheumatologic complaints, he had been unable to decrease his daily 10mg dose of prednisone since 2005. The examiner noted that the Veteran had one A1C finding of 6.5 in September 2005. The examiner documented that the Veteran tried to decrease his dose to 9mg but could not do it without rheumatologic complaints and had to increase his dosage back to 10 mg. 

The examiner concluded that it was more likely than not that the Veteran would not meet the criteria for diabetes (i.e., his A1C and blood sugar lab findings would not meet criteria for diabetes) if he were not taking 10 mg of prednisone per day. To that end, the examiner noted that the Veteran had never been prescribed diabetes medication and he barely meets the lab criteria for diabetes.

The Board is aware that in the January 2010 Aid and Attendance examination, the examiner, acknowledging the Veteran's Vietnam service (with presumed  Agent Orange exposure), also stated that while Agent Orange should not be used as criteria for establishing diabetes diagnosis it should be considered in the acceleration of the disease process. Further, in the March 2012 VA examination opinion the examiner reiterated that acceleration of diabetes is at least as likely as not related to exposure to Agent Orange. The examiner explained that there appeared to be some relationship between Agent Orange exposure and increased insulin resistance, the precursor to type 2 diabetes. The examiner opined that the Veteran's insulin resistance began after Agent Orange exposure occurred and concluded that insulin resistance at least as likely as not resulted in the accelerated development of diabetes.

While supportive of the claim, the Board assigns them less probative weight because they are speculative in nature and do not provide the degree of certainty required for persuasive nexus evidence in this case. Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). 

In the March 2012 opinion, the examiner fails to explain how the Veteran's insulin resistance began after Agent Orange exposure occurred and thus the conclusion that insulin resistance at least as likely as not resulted in the accelerated development of his diabetes is not supported by adequate rationale, especially given the fact that the Veteran had never been prescribed diabetes medication and barely met the laboratory criteria for diabetes. Accordingly, these opinions are afforded lesser probative value.

Here, the Board finds that the more probative opinion, in this regard, is the opinion offered by the VA examiner in July 2012. The VA examiner confirmed the diagnosis of prednisone-induced (diet-controlled) diabetes and explained that Agent Orange had not been shown to cause or aggravate steroid-induced diabetes beyond its normal progression. The examiner explained that the Veteran's prednisone-induced diabetes had not progressed since he met the criteria for diabetes. In this regard, the examiner noted that the Veteran's dose of prednisone (10mg) had remained the same and his A1C had remained the same. The examiner concluded that like most steroid-induced diabetes, if the Veteran were to stop taking prednisone, he would not even meet the criteria for diabetes.
 
The Board has the authority to and affords more probative weight to the opinion of the VA examiner offered in July 2012. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Additionally, there is no evidence of diabetes mellitus shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish diabetes mellitus. In sum, characteristic manifestations sufficient to identify the disease (diabetes mellitus) entity were not noted. Additionally, there is no assertion of continuity of or evidence of diabetes mellitus within one year of separation from service. Thus, service connection cannot be awarded on this basis.

The Board has considered the various general lay assertions.  While the Veteran is competent to state that he has diabetes mellitus (which is confirmed by the record); however, as a lay person he is not shown to be competent to establish that diabetes mellitus was due to exposure to herbicide agents during service. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Therefore, the Board finds the opinion offered by the VA examiner in July 2012 to be most probative. The examiner is a medical professional who reviewed the claims file, considered the reported history and provided rationale to support the conclusion. The examiner used his expertise in reviewing the facts of this case and determined that diabetes mellitus was unrelated to service, to include exposure to herbicide agents. It is clear that the examiner fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that diabetes mellitus was related to causes other than service, specifically prednisone use for a nonservice-related disorder. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for diabetes mellitus must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

Rheumatoid Arthritis

The Veteran's service treatment records are unremarkable for complaints referable to rheumatoid arthritis. His January 1971 separation examination reflects that clinical evaluation of the musculoskeletal system was normal.

Subsequent to service, private and VA medical records verify that the Veteran has been diagnosed with rheumatoid arthritis. For example, in a January 1994 statement, the physician reported that the Veteran had a history of seropositive rheumatoid arthritis with current "very active rheumatoid arthritis." After a February 1994 VA examination, the Veteran was diagnosed with active rheumatoid arthritis with prominent involvement in the knees, ankles and small joints of both hands. The April 2012 VA examination confirmed the diagnosis of rheumatoid arthritis.   Thus, the remaining question is whether the current rheumatoid arthritis is related to service.  

On this record, the Board finds that service connection for rheumatoid arthritis is not warranted. Though the Veteran has a current disability, the evidence does not link rheumatoid arthritis to service. To that end, in an August 2012 addendum to the April 2012 VA examination, the physician opined that it was less likely as not that rheumatoid arthritis was caused by or a result of service. The physician explained that on review of the claims file, there was no evidence that the Veteran was treated for rheumatoid arthritis during his period of service. This finding was in direct contrast to the Veteran's assertion that he was treated for rheumatoid arthritis during service. The physician acknowledged that the Veteran was treated for ulcer on the foot during service; however, she observed that the record seemed to attribute it to a shrapnel injury.

The Board is aware that the record is replete with reference to the Veteran's report that his rheumatoid arthritis onset in 1968 during his period of service. In a January 1994 statement, the physician documented that the Veteran had a history of seropositive rheumatoid arthritis. The physician noted, "he feels his symptoms have been present since 1968." Further, the Board observes that in the April 2012 VA examination, the physician concluded that the Veteran's active rheumatoid arthritis started during his service years in Vietnam and was causing significant disability.  

To the extent these records represent evidence in favor of the claim, they are of lesser probative value because the April 2012 examiner did not offer any supporting rationale for the opinion. See Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  The 1994 statement is a bare recitation of the Veteran's statement and not a medical opinion itself.  Accordingly, these statements are afforded little probative value.

Here, the Board finds that the more probative opinion is that offered in the August 2012 addendum. To that end, the Board notes that the August 2012 addendum opinion was rendered after a full review of the claims file which cured another deficiency of the April 2012 report of VA examination. The Board reiterates that the VA physician concluded that the objective evidence of record regarding onset of rheumatoid arthritis was in direct conflict with the Veteran's assertion that his rheumatoid arthritis onset during his period of service. Again, the physician acknowledged that the Veteran was treated for ulcer on the foot during service; however, she observed that the record seemed to attribute it to a shrapnel injury and not rheumatoid arthritis.
 
The Board has the authority to and affords more probative weight to the opinion of the VA physician offered in the August 2012 addendum. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Additionally, to the extent that the Veteran has rheumatoid arthritis, the Board notes that there is no evidence of arthritis shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish arthritis during service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. Additionally, there is no evidence of continuity or of arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis.

The only other evidence of record supporting this claim is the various general lay assertions. In this case, the Board finds that the Veteran is competent to state that his rheumatoid arthritis was a result of service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board finds his assertions to be credible. However, in this case, the Board finds the opinion offered by the VA examiner in the August 2012 addendum to be more probative. 

The VA physician is a medical professional who reviewed the claims file, considered the reported history and provided rationale to support the conclusion. The physician used her expertise in reviewing the facts of this case and determined that the current rheuamatoid arthritis did not onset during the Veteran's period of service. It is clear that the examiner fully understood the basis for the claims yet still determined, after reviewing the facts of the case, that the Veteran's current rheumatoid arthritis was related to causes other than service. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for rheumatoid arthritis must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

Peripheral Neuropathy

The Veteran contends that he developed peripheral neuropathy due to exposure to Agent Orange during his service in Vietnam. His service treatment records are unremarkable for complaints referable to peripheral neuropathy. His January 1971 separation examination reflects that clinical evaluation of the neurological system was normal.

Subsequent to service, a February 1998 treatment record reflects that the Veteran was diagnosed with Sjögren's disease and Agent Orange exposure. The examiner requested nerve conduction studies be performed. The provisional diagnosis was mild peripheral neuropathy. An August 2001 neurology treatment record reflects that an EMG of the extremities showed only mild slowing of the lower extremities only, consistent with mild axonal neuropathy. The impression was mild axonal type peripheral neuropathy most likely related to diabetes. Thus, the remaining question is whether the current peripheral neuropathy is related to service, to include herbicide exposure.  

On this record, the Board finds that service connection for the current peripheral neuropathy is not warranted. While the Veteran is presumed to have been exposed to Agent Orange in service, the Board must consider whether the presumption that his peripheral neuropathy is related to this exposure is rebutted by the evidence of record.  Like diabetes mellitus discussed above, the presumption of service connection for peripheral neuropathy has been rebutted. 

The evidence of record shows that the Veteran's peripheral neuropathy was related to diabetes mellitus. In the August 2001 neurology clinic record the examiner noted that the EMG of the extremities showed only mild slowing of the lower extremities only. The examiner explained that finding was consistent with mild axonal neuropathy. Noting that the Veteran was diabetic, the examiner further explained that the type of peripheral neuropathy was consistent with diabetes. The impression was mild axonal type peripheral neuropathy most likely related to diabetes.

The January 2010 Aid and Attendance examination confirms a diagnosis of multifocal motor neuropathy. The examiner concluded this was a complication of diabetes. The examiner explained that involvement of motor nerve fibers with sensory nerve fiber sparing typically reflects lesions distal to the cutaneous branch takeoff sites or proximal to the DRG (i.e., radiculopathies). However, these abnormalities have a multiple mononeuropathy distribution, indicative of multifocal motor neuropathy. The examiner explained that diabetes contributed to worsening of this neuropathy.

The Board is aware that a December 2008 podiatry treatment record documents, in pertinent part, "history of Agent Orange exposure while in Vietnam (possible reason for peripheral neuropathy)." To the extent this record represents evidence in favor of the claim the Board is affording it little probative value. In this regard, record is speculative in nature and does not provide the degree of certainty required for persuasive nexus evidence in this case. 

Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). In any event, the Board notes that on objective examination, the assessment, in pertinet part, was diabetic neuropathy - severe. Accordingly, in this regard, the statement is afforded little probative value.

Here, the Board finds that the most probative opinions, in this regard, are the opinions offered by the VA examiners in August 2001 and January 2010. The examiners confirmed the diagnosis of peripheral neuropathy but explained the peripheral neuropathy was most likely related to diabetes mellitus (found above to be not service-connected) and not Agent Orange exposure. Once again, the Board has the authority to and affords more probative weight to the opinions of the VA examiner offered in August 2001 and January 2010. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran is competent to state that he has peripheral neuroapthy as such is confirmed by the record.  However, he is a lay person and is not shown to be competent to establish that his peripheral neuropathy was due to exposure to herbicide agents during service. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As service connection is not established for diabetes or rheumatoid arthritis, the Board must also find that the claim of service connection for peripheral neuropathy, claimed as secondary to a service-connected disability must be denied.  In this regard, the Board emphasizes that Congress has specifically limited entitlement to service connection for disabilities that are proximately due to, or aggravated by service-connected disease or injury. 38 C.F.R. § 3.310. Without a service-connected disease or injury, award of service connection for a secondary disability predicated on an underlying service-connected disease or injury is simply not established.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for peripheral neuropathy claimed as secondary to service-connected disability or as a result of herbicide exposure must be denied. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Veterans Claims Assistance Act of 2000

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in June 2005, January 2009 and May 2009. The claims were last adjudicated in September 2012.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. He has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and more importantly the medical opinion obtained in July and August 2012 are adequate with regard to the issues on appeal, as the July and August 2012 opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. 

The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in October 2010. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the AOJ schedule the Veteran for an examination to evaluate the nature and etiology of diabetes mellitus and rheumatoid arthritis. Here, the examiner's offered opinions in July and August 2012 that addresses the etiology of diabetes mellitus and rheumatoid arthritis with due consideration given to the reported history and contention. Accordingly, there has been substantial compliance with its previous remand and the Board may adjudicate the appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the March 2008 Board hearing, the undersigned VLJ identified the issues on appeal and asked questions designed to elicit relevant evidence.  The Judge identified potential evidentiary defects. These actions comply with 38 C.F.R. § 3.103 and supplement VCAA.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy is denied.

Service connection for rheumatoid arthritis is denied.  


REMAND

Regarding his claims for entitlement to a rating in excess of 50 percent for PTSD, entitlement to a special home adaptation grant and entitlement to specially adapted housing, in his February 2015 substantive appeal, the Veteran requested a hearing  before a VLJ at the RO. In light of the request, a hearing at the RO should be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO in accordance with his request.  Notify the Veteran (and a duly appointed representative, if one is appointed) of the date, time and place of the hearing.  

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


